                                                                                                                                                                                                                                                                                                        
Exhibit 10.38


REVOLVING PROMISSORY NOTE
 
Not to exceed $1,000,000.00 March 4, 2011
 
FOR VALUE RECEIVED, HSW International, Inc., a Delaware corporation (the
“Company”), promises to pay to the order of Theorem Capital, LLC, a California
limited liability company (together with its successors and assigned, the
“Holder”), the principal sum of One Million Dollars ($1,000,000.00) or if less,
the then aggregate unpaid principal amount of the “Loans” (as such term is
defined in the Credit Agreement hereinafter defined) as may be borrowed by the
Company under the Credit Agreement, and to pay interest to the Holder on the
principal amount of this Note outstanding from time to time in accordance with
the Credit Agreement.  This Note is the Note referred to in, and evidences
indebtedness incurred under, the Senior Revolving Credit Agreement dated as of
March 4, 2011 (herein, as it may be renewed, amended, modified or supplemented
from time to time, called the “Credit Agreement”) between the Company and the
Holder, as “Lender,” as defined therein.  Reference is made to the Credit
Agreement for a statement of the terms and provisions thereof, including those
under which the Company is permitted and required to make payments and
repayments of principal of and interest on such indebtedness and under which
such indebtedness may be declared to be immediately due and payable.
 
This Note is subject to the following additional provisions:
 
Section 1.                       Definitions.  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Credit Agreement.
 
Section 2.                       Miscellaneous.
 
(a) Absolute Obligation.  No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note.
 
(b) Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and an appropriate indemnity, if requested, all as reasonably requested
by the Company.
 
(c) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof.
 
(d) Waiver.  Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.
 
 
 

--------------------------------------------------------------------------------

 
(e) Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Company (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder.
 
(f) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.
 
[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
 

 
HSW INTERNATIONAL, INC.
 
 
By:       /s/Bradley T.
Zimmer                                                         
Name: Bradley T. Zimmer            
Title:  Executive Vice President & General Counsel          
 
ATTEST:
            /s/Shawn Meredith  
Name:   Shawn Meredith            
 
Title:    Chief Financial Officer           
     



 



